DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/13/2021 has been entered and fully considered.
Claims 1, 3, 9-10, and 19 have been amended.
Claims 1-27 are pending in Instant Application.

Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Objections
Claim 19 is objected to because of the following informalities:  The claim seems to be incomplete. Examiner believes this is a typographical error and the last part of the claim was accidently removed. Examiner has incorporated claim 19 from claim set dated 09/10/2020 and added the newly added limitation of claim set dated 12/13/2021. Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 and 19-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lockwood et al. (USPGPub 2019/0011912) in view of Lin et al. (U.S. 10,558,224).	As per claim 1, Lockwood discloses a system to provide one or more threat vectors to a cluster of vehicles (see at least paragraph 0066; wherein the example vehicle systems 202 also include a network interface 234 configured to provide a communication link between the vehicle 102 and the teleoperations system 148. For example, the network interface 234 may be configured to allow data to be exchanged between the vehicle 102, other devices coupled to a network, such as other computer systems, other vehicles 102 in the fleet of vehicles, and/or with the teleoperations system 148), the system comprising: 	a communication module configured to receive a first threat vector from a first vehicle in the cluster of vehicles, the threat vector including a plurality of primary attributes associated with a moving object (see at least paragraph 0094; wherein the teleoperations interface 154 may be configured to permit the teleoperator 150 to advise the teleoperations system 148 and/or other vehicles 102 of the fleet 302 about the object 524 in the road 106. For example, the teleoperations interface 154 may facilitate identification of the location and information associated with the object 524 (e.g., its classification and/or whether it is static or dynamic) for use by the teleoperations system 148 and/or other vehicles 102 of the fleet 302);	a detector module configured to detect the moving object and to provide one or more secondary attributes associated with the moving object (see at least paragraph 0062; wherein sensor data 206 from one or more of the sensors 204 may be used to calculate the object data. The object data may include data representing the location of the object in the environment 100, an object track associated with the object, such as whether the object is stationary or moving, and an object classification associated with the object, such as whether the object is another vehicle, a pedestrian, a cyclist, an animal, or a stationary object); and a 	controller module to construct a second threat vector as a function of one or more of the first threat vector, the primary attributes and the secondary attributes associated with the moving object (see at least paragraph 0062; wherein the vehicle systems 202 may operate according to the following example. Data representing a trajectory of the vehicle 102 in the environment 100 may be received by the vehicle controller 228. Object data associated with an object in the environment 100 surrounding the vehicle 102 may be calculated. Sensor data 206 from one or more of the sensors 204 may be used to calculate the object data. The object data may include data representing the location of the object in the environment 100, an object track associated with the object, such as whether the object is stationary or moving, and an object classification associated with the object, such as whether the object is another vehicle, a pedestrian, a cyclist, an animal, or a stationary object); 	wherein the communication module is further configured to communicate a second threat vector to the cluster of vehicles expected to encounter the moving object (see at least paragraph 060; wherein this may be inferred based on sensor data received over time that may be used to estimate or predict a future location of the object relative to a current or future trajectory of the vehicle 102…see at least paragraph 0070; wherein vehicle 102 may send communication signals via the network interface 234, which are received by the teleoperations receiver 304. The sensor data may include raw sensor data or processed sensor data…see at least paragraph 0066; wherein the network interface 234 may be configured to allow data to be exchanged between the vehicle 102, other devices coupled to a network, such as other computer systems, other vehicles 102 in the fleet of vehicles, and/or with the teleoperations system 148) and wherein at least one of the first threat vector or the second threat vector comprises at least one predicted location for the moving object (see at least paragraph 0063; wherein the planner 214 may use the object data to determine a predicted path of the object in the environment, for example, based on data representing the location of the object and may process that data to generate data representing a predicted object path); wherein the at least one of the first threat vector or the second threat vector predicts location of the moving object as a function of the available information relating to the moving object (see at least paragraph 0056; wherein the planner 214 may be configured to generate data representative of a trajectory of the vehicle 102, for example, using data representing a location of the vehicle 102 in the environment 100 and other data, such as local pose data, that may be included in the location data 212. In some examples, the planner 214 may also be configured to determine projected trajectories predicted to be executed by the vehicle 102. The planner 214 may, in some examples, be configured to calculate data associated with a predicted motion of an object in the environment 100, and may determine a predicted object path associated with the predicted motion of the object). Lockwood does not explicitly mention wherein a second vehicle in the cluster of vehicles elaborates on the first threat vector from the first vehicle.	However Lin does disclose:	wherein a second vehicle in the cluster of vehicles elaborates on the first threat vector from the first vehicle (see at least column 4 lines 9-17; wherein as the second vehicle 110 receives the data 116 from the first vehicle 102, the second vehicle 110 can modify a trajectory of the second vehicle 110 based on the expectation that the bicycle 108 may be present on the road 102, despite the bicycle 108 not being in a field of view of the second sensor area 112. For example, the second vehicle 110 may reduce velocity, alter a position in a lane of the road 102, etc., based on the data 116 provided to the second vehicle 110).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Lin with the teachings as in Lockwood. The motivation for doing so would have been to increase the safety of vehicles, passengers, and pedestrians, see Lin column 2 lines 18-30.	As per claim 2, Lockwood discloses wherein the communication module, the detector and the controller are associated with a second vehicle in the cluster of vehicles (see at least Figure 2).	As per claim 3, Lockwood discloses wherein the communication modules are configured to communicate with one or more vehicles in the cluster and with a network infrastructure (see at least paragraph 0066; wherein the example vehicle systems 202 also include a network interface 234 configured to provide a communication link between the vehicle 102 and the teleoperations system 148. For example, the network interface 234 may be configured to allow data to be exchanged between the vehicle 102, other devices coupled to a network, such as other computer systems, other vehicles 102 in the fleet of vehicles, and/or with the teleoperations system 148).	As per claim 4, Lockwood discloses wherein the detector module is configured to detect the moving object's secondary attributes when the moving object is within detection range of a second vehicle (see at least paragraph 0062; wherein sensor data 206 from one or more of the sensors 204 may be used to calculate the object data. The object data may include data representing the location of the object in the environment 100, an object track associated with the object, such as whether the object is stationary or moving, and an object classification associated with the object, such as whether the object is another vehicle, a pedestrian, a cyclist, an animal, or a stationary object).	As per claim 5, Lockwood discloses wherein at least one of the of the first threat vector or the second threat vectors comprises an estimated further location for the moving object as a function of the moving object's characteristic (see at least paragraph 0063; wherein the planner 214 may use the object data to determine a predicted path of the object in the environment, for example, based on data representing the location of the object and may process that data to generate data representing a predicted object path).	As per claim 6, Lockwood discloses further comprising a sensor module to sense real-time ambient conditions (see at least paragraph 0052; wherein the example vehicle systems 202 include a plurality of sensors 204, for example, configured to sense movement of the vehicle 102 through the environment 100, sense environmental data, such as the ambient temperature, pressure, and humidity, and/or sense objects in the environment 100 surrounding the vehicle 102).	As per claim 7, Lockwood discloses further comprising a memory module to store information for the moving object (see at least paragraph 0072; wherein data associated with an event and/or the guidance provided by a teleoperator 150 may be stored by the teleoperations system 148, for example, in storage for the teleoperations data 310, and/or accessed by other teleoperators 150).	As per claim 8, Lockwood discloses wherein the controller is configured to identify the second threat vector as one of actionable or non-actionable for the second vehicle (see at least paragraphs 0064-0065; wherein a collision may be predicted based in part on the object type due to the object moving, the trajectory of the object being in potential conflict with the trajectory of the vehicle 102, and the object having an object classification that indicates the object is a likely collision threat. In some examples, such a collision prediction may also be based on a predicted object behavior. In some examples, each classification, or sub-classification, of objects may have a corresponding associated behavior. As a non-limiting example, a predicted behavior of a bicycle is to travel in relatively straight lines having a maximum speed. In some examples, the safety system actuator 224 may be configured to actuate one or more portions of a safety system of the vehicle 102 when a collision is predicted. For example, the safety system actuator 224 may activate one or more of the interior safety systems, one or more of the exterior safety systems, and one or more of the components of the drive system 232 (e.g., the steering system, the propulsion system, and/or the braking system) via the vehicle controller 228. In some examples, the vehicle controller 228 may determine that the interior safety system will be activated based on some action of an object in the environment 100, and the vehicle control data 230 may include information configured to cause the vehicle controller 228 to activate one or more functions of the interior safety system, the exterior safety system, and the drive system 232).	As per claim 9, Lockwood discloses wherein the primary or the secondary attributes further comprise one or more of threat identification number, type of the first moving object, location of the first moving object, direction of movement of the first moving object and an estimated or observed speed of the first moving object (see at least paragraph 0062; wherein the object data may include data representing the location of the object in the environment 100, an object track associated with the object, such as whether the object is stationary or moving, and an object classification associated with the object, such as whether the object is another vehicle, a pedestrian, a cyclist, an animal, or a stationary object).
	As per claim 10, Lockwood discloses at least one, non-transitory, machine-readable medium including instructions to provide one or more threat vectors to a cluster of vehicles (see at least paragraph 0033; wherein a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by a computer, cause the computer to assist with operating at least a subset of a plurality of driverless vehicles of a fleet of driverless vehicles), which when executed, causes one or more processors to implement steps comprising: 	identifying a cluster of vehicles approaching a first location, the cluster of vehicles including a first vehicle and a second vehicle (see at least paragraph 0094; wherein the teleoperations interface 154 may be configured to permit the teleoperator 150 to advise the teleoperations system 148 and/or other vehicles 102 of the fleet 302 about the object 524 in the road 106. For example, the teleoperations interface 154 may facilitate identification of the location and information associated with the object 524 (e.g., its classification and/or whether it is static or dynamic) for use by the teleoperations system 148 and/or other vehicles 102 of the fleet 302. This information may result in vehicles 102 avoiding the area associated with the object 524 or may provide guidance for vehicles 102 that encounter the object 524 and/or teleoperators assisting vehicles 102 as they encounter the object 524); 	obtaining a first movement data associated with a moving object at the first vehicle, the first movement data comprising one or more primary attributes (see at least paragraph 0094; wherein the teleoperations interface 154 may be configured to permit the teleoperator 150 to advise the teleoperations system 148 and/or other vehicles 102 of the fleet 302 about the object 524 in the road 106. For example, the teleoperations interface 154 may facilitate identification of the location and information associated with the object 524 (e.g., its classification and/or whether it is static or dynamic) for use by the teleoperations system 148 and/or other vehicles 102 of the fleet 302); 	constructing a first threat vector as a function of the one or more primary attributes associated with the moving object (see at least paragraph 0060; wherein the planner 214 may use current scalar and/or vector quantities associated with object to determine a likelihood that other objects in the environment 100 (e.g., cars, motorcyclists, pedestrians, cyclists, and animals) are moving in an alert or controlled state, versus an un-alert or uncontrolled state); 	communicating the first threat vector to the second vehicle of the cluster of vehicles approaching the first location (see at least paragraph 0066; wherein the example vehicle systems 202 also include a network interface 234 configured to provide a communication link between the vehicle 102 and the teleoperations system 148. For example, the network interface 234 may be configured to allow data to be exchanged between the vehicle 102, other devices coupled to a network, such as other computer systems, other vehicles 102 in the fleet of vehicles, and/or with the teleoperations system 148); 	obtaining a second movement data associated with the moving object at the second vehicle, the second movement data comprising one or more secondary attributes (see at least paragraph 0062; wherein sensor data 206 from one or more of the sensors 204 may be used to calculate the object data. The object data may include data representing the location of the object in the environment 100, an object track associated with the object, such as whether the object is stationary or moving, and an object classification associated with the object, such as whether the object is another vehicle, a pedestrian, a cyclist, an animal, or a stationary object); and 	constructing a second threat vector as a function of the one or more primary and secondary attributes (see at least paragraph 0062; wherein the vehicle systems 202 may operate according to the following example. Data representing a trajectory of the vehicle 102 in the environment 100 may be received by the vehicle controller 228. Object data associated with an object in the environment 100 surrounding the vehicle 102 may be calculated. Sensor data 206 from one or more of the sensors 204 may be used to calculate the object data. The object data may include data representing the location of the object in the environment 100, an object track associated with the object, such as whether the object is stationary or moving, and an object classification associated with the object, such as whether the object is another vehicle, a pedestrian, a cyclist, an animal, or a stationary object); 	wherein the at least one of the first threat vector or the second threat vector predicts location of the moving object as a function of the available information relating to the moving object (see at least paragraph 0056; wherein the planner 214 may be configured to generate data representative of a trajectory of the vehicle 102, for example, using data representing a location of the vehicle 102 in the environment 100 and other data, such as local pose data, that may be included in the location data 212. In some examples, the planner 214 may also be configured to determine projected trajectories predicted to be executed by the vehicle 102. The planner 214 may, in some examples, be configured to calculate data associated with a predicted motion of an object in the environment 100, and may determine a predicted object path associated with the predicted motion of the object).  Lockwood does not explicitly mention wherein a second vehicle in the cluster of vehicles elaborates on the first threat vector from the first vehicle.	However Lin does disclose:	wherein a second vehicle in the cluster of vehicles elaborates on the first threat vector from the first vehicle (see at least column 4 lines 9-17; wherein as the second vehicle 110 receives the data 116 from the first vehicle 102, the second vehicle 110 can modify a trajectory of the second vehicle 110 based on the expectation that the bicycle 108 may be present on the road 102, despite the bicycle 108 not being in a field of view of the second sensor area 112. For example, the second vehicle 110 may reduce velocity, alter a position in a lane of the road 102, etc., based on the data 116 provided to the second vehicle 110).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Lin with the teachings as in Lockwood. The motivation for doing so would have been to increase the safety of vehicles, passengers, and pedestrians, see Lin column 2 lines 18-30.	As per claims 11 and 20, Lockwood discloses wherein the second threat vector further comprises a predicted movement pattern for the moving object (see at least paragraph 0060; wherein the planner 214 may use current scalar and/or vector quantities associated with object to determine a likelihood that other objects in the environment 100 (e.g., cars, motorcyclists, pedestrians, cyclists, and animals) are moving in an alert or controlled state, versus an un-alert or uncontrolled state).	As per claims 12 and 21, Lockwood discloses further comprising receiving sensor data associated with the first location, the sensor data comprising real-time ambient information at the first location (see at least paragraph 0052; wherein the example vehicle systems 202 include a plurality of sensors 204, for example, configured to sense movement of the vehicle 102 through the environment 100, sense environmental data, such as the ambient temperature, pressure, and humidity, and/or sense objects in the environment 100 surrounding the vehicle 102).
	As per claims 13 and 22, Lockwood discloses wherein the sensor data is received from one or more of the first vehicle, the second vehicle or an infrastructure (see at least paragraph 0052; wherein the example vehicle systems 202 include a plurality of sensors 204, for example, configured to sense movement of the vehicle 102 through the environment 100, sense environmental data, such as the ambient temperature, pressure, and humidity, and/or sense objects in the environment 100 surrounding the vehicle 102).	As per claims 14 and 23, Lockwood discloses further comprising categorizing the first threat vector as one of actionable or non-actionable for the first vehicle (see at least paragraphs 0064-0065; wherein a collision may be predicted based in part on the object type due to the object moving, the trajectory of the object being in potential conflict with the trajectory of the vehicle 102, and the object having an object classification that indicates the object is a likely collision threat. In some examples, such a collision prediction may also be based on a predicted object behavior. In some examples, each classification, or sub-classification, of objects may have a corresponding associated behavior. As a non-limiting example, a predicted behavior of a bicycle is to travel in relatively straight lines having a maximum speed. In some examples, the safety system actuator 224 may be configured to actuate one or more portions of a safety system of the vehicle 102 when a collision is predicted. For example, the safety system actuator 224 may activate one or more of the interior safety systems, one or more of the exterior safety systems, and one or more of the components of the drive system 232 (e.g., the steering system, the propulsion system, and/or the braking system) via the vehicle controller 228. In some examples, the vehicle controller 228 may determine that the interior safety system will be activated based on some action of an object in the environment 100, and the vehicle control data 230 may include information configured to cause the vehicle controller 228 to activate one or more functions of the interior safety system, the exterior safety system, and the drive system 232).	As per claims 15 and 24, Lockwood discloses wherein the step of communicating the first threat vector further comprises communicating the first threat vector and the one or more primary attributes to the second vehicle (see at least paragraph 0094; wherein the teleoperations interface 154 may be configured to permit the teleoperator 150 to advise the teleoperations system 148 and/or other vehicles 102 of the fleet 302 about the object 524 in the road 106. For example, the teleoperations interface 154 may facilitate identification of the location and information associated with the object 524 (e.g., its classification and/or whether it is static or dynamic) for use by the teleoperations system 148 and/or other vehicles 102 of the fleet 302).	As per claims 16 and 25, Lockwood discloses wherein the primary attributes further comprise one or more of threat identification number, type of the first moving object, location of the first moving object, direction of movement of the moving object and an estimated or observed speed of the first moving object (see at least paragraph 0062; wherein the object data may include data representing the location of the object in the environment 100, an object track associated with the object, such as whether the object is stationary or moving, and an object classification associated with the object, such as whether the object is another vehicle, a pedestrian, a cyclist, an animal, or a stationary object).	As per claims 17 and 26, Lockwood discloses further comprising communicating the first and the second threat vectors to at least a third vehicle in the cluster of vehicles (see at least paragraph 0094; wherein the teleoperations interface 154 may be configured to permit the teleoperator 150 to advise the teleoperations system 148 and/or other vehicles 102 of the fleet 302 about the object 524 in the road 106. For example, the teleoperations interface 154 may facilitate identification of the location and information associated with the object 524 (e.g., its classification and/or whether it is static or dynamic) for use by the teleoperations system 148 and/or other vehicles 102 of the fleet 302).	As per claim 19, Lockwood discloses a method to provide one or more threat vectors to a cluster of vehicles (see at least paragraph 0033; wherein a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by a computer, cause the computer to assist with operating at least a subset of a plurality of driverless vehicles of a fleet of driverless vehicles), the method comprising: 	identifying a cluster of vehicles approaching a first location, the cluster of vehicles including a first vehicle and a second vehicle (see at least paragraph 0094; wherein the teleoperations interface 154 may be configured to permit the teleoperator 150 to advise the teleoperations system 148 and/or other vehicles 102 of the fleet 302 about the object 524 in the road 106. For example, the teleoperations interface 154 may facilitate identification of the location and information associated with the object 524 (e.g., its classification and/or whether it is static or dynamic) for use by the teleoperations system 148 and/or other vehicles 102 of the fleet 302. This information may result in vehicles 102 avoiding the area associated with the object 524 or may provide guidance for vehicles 102 that encounter the object 524 and/or teleoperators assisting vehicles 102 as they encounter the object 524); 	obtaining a first movement data associated with a moving object at the first vehicle, the first movement data comprising one or more primary attributes (see at least paragraph 0094; wherein the teleoperations interface 154 may be configured to permit the teleoperator 150 to advise the teleoperations system 148 and/or other vehicles 102 of the fleet 302 about the object 524 in the road 106. For example, the teleoperations interface 154 may facilitate identification of the location and information associated with the object 524 (e.g., its classification and/or whether it is static or dynamic) for use by the teleoperations system 148 and/or other vehicles 102 of the fleet 302); 	constructing a first threat vector as a function of the one or more primary attributes associated with the moving object (see at least paragraph 0060; wherein the planner 214 may use current scalar and/or vector quantities associated with object to determine a likelihood that other objects in the environment 100 (e.g., cars, motorcyclists, pedestrians, cyclists, and animals) are moving in an alert or controlled state, versus an un-alert or uncontrolled state); 	communicating the first threat vector to the second vehicle of the cluster of vehicles approaching the first location (see at least paragraph 0066; wherein the example vehicle systems 202 also include a network interface 234 configured to provide a communication link between the vehicle 102 and the teleoperations system 148. For example, the network interface 234 may be configured to allow data to be exchanged between the vehicle 102, other devices coupled to a network, such as other computer systems, other vehicles 102 in the fleet of vehicles, and/or with the teleoperations system 148); 	communicating the threat vector from the first or second or other vehicle to other vehicles within the cluster of vehicles that may approach the first location (see at least paragraph 0066; wherein the example vehicle systems 202 also include a network interface 234 configured to provide a communication link between the vehicle 102 and the teleoperations system 148. For example, the network interface 234 may be configured to allow data to be exchanged between the vehicle 102, other devices coupled to a network, such as other computer systems, other vehicles 102 in the fleet of vehicles, and/or with the teleoperations system 148); 	obtaining a second movement data associated with the moving object at the second vehicle, the second movement data comprising one or more secondary attributes (see at least paragraph 0062; wherein sensor data 206 from one or more of the sensors 204 may be used to calculate the object data. The object data may include data representing the location of the object in the environment 100, an object track associated with the object, such as whether the object is stationary or moving, and an object classification associated with the object, such as whether the object is another vehicle, a pedestrian, a cyclist, an animal, or a stationary object); and 	at a controller module, constructing a second threat vector as a function of the one or more primary and secondary attributes (see at least paragraph 0062; wherein the vehicle systems 202 may operate according to the following example. Data representing a trajectory of the vehicle 102 in the environment 100 may be received by the vehicle controller 228. Object data associated with an object in the environment 100 surrounding the vehicle 102 may be calculated. Sensor data 206 from one or more of the sensors 204 may be used to calculate the object data. The object data may include data representing the location of the object in the environment 100, an object track associated with the object, such as whether the object is stationary or moving, and an object classification associated with the object, such as whether the object is another vehicle, a pedestrian, a cyclist, an animal, or a stationary object);	wherein the at least one of the first threat vector or the second threat vector predicts location of the moving object as a function of the available information relating to the moving object (see at least paragraph 0056; wherein the planner 214 may be configured to generate data representative of a trajectory of the vehicle 102, for example, using data representing a location of the vehicle 102 in the environment 100 and other data, such as local pose data, that may be included in the location data 212. In some examples, the planner 214 may also be configured to determine projected trajectories predicted to be executed by the vehicle 102. The planner 214 may, in some examples, be configured to calculate data associated with a predicted motion of an object in the environment 100, and may determine a predicted object path associated with the predicted motion of the object). Lockwood does not explicitly mention wherein a second vehicle in the cluster of vehicles elaborates on the first threat vector from the first vehicle.	However Lin does disclose:	wherein a second vehicle in the cluster of vehicles elaborates on the first threat vector from the first vehicle (see at least column 4 lines 9-17; wherein as the second vehicle 110 receives the data 116 from the first vehicle 102, the second vehicle 110 can modify a trajectory of the second vehicle 110 based on the expectation that the bicycle 108 may be present on the road 102, despite the bicycle 108 not being in a field of view of the second sensor area 112. For example, the second vehicle 110 may reduce velocity, alter a position in a lane of the road 102, etc., based on the data 116 provided to the second vehicle 110).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Lin with the teachings as in Lockwood. The motivation for doing so would have been to increase the safety of vehicles, passengers, and pedestrians, see Lin column 2 lines 18-30.



Claims 18 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lockwood et al. (USPGPub 2019/0011912), Lin et al. (U.S. 10,558,224), and further in view of Nix et al. (USPGPub 2019/0094859).	As per claims 18 and 27, Lockwood and Lin do not explicitly mention wherein the cluster of vehicles comprises a plurality of vehicles approaching the first location during a first time interval.	However Nix does disclose:	wherein the cluster of vehicles comprises a plurality of vehicles approaching the first location during a first time interval (see at least paragraph 0027; wherein a number of autonomous vehicles may be operated along a defined route, for example from a first location to a second location and then returning to the first location, during peak time periods).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Nix with the teachings as in Lockwood and Lin. The motivation for doing so would have been to provide one or more indications of vehicle presences. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662